 In the Matter of AMERICAN OIL COMPANY, INC. (CURTis BAY PLANT)andOIL WORKERS INTERNATIONAL UNION, LOCAL No. 411Case No. R-793ORDER PERMITTING WITHDRAWAL OF PETITIONFebruary 5, 1941A petition having been duly filed by Oil Workers- InternationalUnion on August 17, 1937, requesting an investigation and certifica-tion of representatives of the employees. of the above-named Com-pany,l and a request for permission to withdraw said petition havingbeen made by the petitioner, and due consideration having beengiven thereto,IT ISHEREBY ORDEREDthat the request of the petitioner. for per-missionto withdraw its petition be, and it hereby is, granted, andthat the aforesaid case be, and it hereby is, closed.ISee 14 N.L.R. B. 990, Board's Decision,Order, and Direction of Election based onthe said petition.29 N. L. R. B., No. 76.411 '